Order
The judgments of conviction on Count I (violation of 8 U.S.C § 1324(a)(1), 18 U.S.C. § 2) are reversed, and the cases are remanded with instructions to enter judgments of acquittal on this count.
The judgments of conviction on Count II (violation of 18 U.S.C. §§ 2,1349) are reversed, and the cases are remanded with instructions to hold a new trial if the United States so elects.
The court will issue in due course an opinion explaining these decisions.
The time to file a petition for rehearing or rehearing en banc, see Fed. RApp. P. 40, will not begin to run until the court issues its opinion.
In the meantime, the defendants are entitled to release on bail. The case is immediately remanded to the district court so that it may fix the conditions of release. Except with respect to that subject, the mandate will not issue until the opinion has been released and the time for seeking rehearing has expired (or the court has acted on any petition for rehearing that any party files).